Case 2:19-cv-01848-GW-SS Document 68 Filed 03/10/21 Page 1 of 12 Page ID #:831
                                                                                 1


     1                         UNITED STATES DISTRICT COURT

     2            CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION

     3                HONORABLE GEORGE H. WU, U.S. DISTRICT JUDGE

     4

     5    SWEETWATER MALIBU CALIFORNIA, LLC,

     6                        Plaintiff,

     7         vs.                                      Case No. CV 19-1848-GW

     8    MAURICIO UMANSKY et al,

     9                      Defendants.
          _______________________________________/
    10    UNITED STATES OF AMERICA,

    11                        Plaintiff,
                                                        Case No CV-11-3582-GW
    12
          v
    13
          ONE WHITE CRYSTAL COVERED BAD TOUR GLOVE,
    14    and OTHER MICHAEL JACKSON MEMORABILIA,

    15                      Defendant.
          _______________________________________/
    16

    17                    REPORTER'S TELEPHONIC TRANSCRIPT OF
                                   STATUS CONFERENCE
    18                        THURSDAY, DECEMBER 12, 2019
                                        8:30 A.M.
    19                          LOS ANGELES, CALIFORNIA

    20

    21
              ________________________________________________________
    22
                         TERRI A. HOURIGAN, CSR NO. 3838, CCRR
    23                      FEDERAL OFFICIAL COURT REPORTER
                           350 WEST FIRST STREET, ROOM 4311
    24                       LOS ANGELES, CALIFORNIA 90012
                                    (213) 894-2849
    25




                              UNITED STATES DISTRICT COURT
Case 2:19-cv-01848-GW-SS Document 68 Filed 03/10/21 Page 2 of 12 Page ID #:832
                                                                                 2


     1                           APPEARANCES OF COUNSEL:

     2

     3    FOR THE PLAINTIFF:     SWEETWATER MALIBU

     4        CYPRESS LLP
              BY: JULIAN BREW
     5        Attorney at Law
              11111 Santa Monica Boulevard, Suite 500
     6        Los Angeles, California 90025
              julian@cypressllp.com
     7
          FISHER and KREKORIAN
     8        BY: R. KEVIN FISHER
              Attorney at Law
     9        2121 Park Drive
              Los Angeles, California     90026
    10        rkf@fkslaw.net

    11
          U. S. DEPARTMENT OF JUSTICE
    12    CRIMINAL DIVISION
          BY: WOO S. LEE
    13    Attorney at Law
          1400 New York Avenue N.W. 10th Floor
    14    Washington, DC 20005

    15
          FOR THE DEFENDANT:     MAURICIO UMANSKY
    16

    17        DLA PIPER LLP US
              BY: LEVI WILLIAM HEATH
    18        Attorney at Law
              2000 Avenue of the Stars, Suite 400
    19        Los Angeles, California 90067

    20

    21

    22

    23

    24

    25




                              UNITED STATES DISTRICT COURT
     Case 2:19-cv-01848-GW-SS Document 68 Filed 03/10/21 Page 3 of 12 Page ID #:833
                                                                                      3


           1           LOS ANGELES, CALIFORNIA; THURSDAY, DECEMBER 12, 2019

           2                                  8:30 A.M.

           3

           4                THE COURT:    All right.   Let me call the matters of

08:41AM    5   United States versus One White Crystal Covered Bad Tour Glove

           6   and also Sweetwater versus Umansky.

           7                       Let me have appearances.

           8                MR. FISHER:   Good morning, Your Honor.      Kevin Fisher

           9   appearing on behalf of Teodoro Nguema Obiang Mangue and

          10   Sweetwater Management.

          11                THE COURT:    All right.

          12                MR. BREW:    Good morning, Your Honor.     Julian Brew

          13   appearing on behalf of the plaintiffs as well.

          14                MR. HEATH:    Good morning, Your Honor.     Levi Heath

08:41AM   15   appearing on behalf of the defendants in the Sweetwater action.

          16                THE COURT:    All right.   And on the telephone, we

          17   have?

          18                MR. LEE:    This is Woo Lee for the United States.

          19                THE COURT:    Okay.   Let me ask, have you guys

08:41AM   20   resolved the issues at this point?

          21                MR. FISHER:   Your Honor, this is Kevin Fisher, as

          22   noted in our status conference report, I met with DOJ

          23   representatives in Washington last week, including Mr. Lee.

          24                       What we believe that we have resolved the

08:41AM   25   ability so we can move forward with settling the Umansky case,




                                   UNITED STATES DISTRICT COURT
     Case 2:19-cv-01848-GW-SS Document 68 Filed 03/10/21 Page 4 of 12 Page ID #:834
                                                                                      4


           1   the biggest issue had been that we wanted the funds from this

           2   settlement to essentially go into my trust account, which would

           3   then be used and my clients would coordinate with the U.S.

           4   Ambassador for Equatorial New Guinea on the use of those funds.

08:42AM    5                       It's five years later on from the original

           6   filing, and while we're working on a spend plan, we still

           7   haven't spent any of the money from the prior settlement.

           8               THE COURT:    All right.    Let me ask Mr. Lee, is there

           9   going to be a problem with that?

08:42AM   10               MR. LEE:    No.   We had discussions with Mr. Fisher as

          11   he said, and we don't have any objection for that plan.

          12               THE COURT:    I presume as to the Sweetwater matter,

          13   given that there is going to be this resolution, when can the

          14   money be transferred?

          15               MR. LEE:    The settlement agreement contemplates two

          16   payments.

          17                       One payment in 30 days from resolution of this

          18   issue and then another point at some point down the road.

          19               THE COURT:    What is that point?

08:43AM   20               MR. LEE:    Six months, I believe.

          21               THE COURT:    Six months.    So, in other words, we're

          22   talking about --

          23               MR. FISHER:    Your Honor, I believe it's 270 days

          24   after.

08:43AM   25               THE COURT:    270 days.    What we're talking about, I




                                   UNITED STATES DISTRICT COURT
     Case 2:19-cv-01848-GW-SS Document 68 Filed 03/10/21 Page 5 of 12 Page ID #:835
                                                                                      5


           1   presume it's within 30 days of today's date.

           2                       So today is the 12th, and so 30 days from

           3   today's date would be the 11th of January.

           4                       So I will put it for the 13th of January,

08:43AM    5   that's when the first payment will be made.

           6               MR. LEE:    Your Honor, the first payment is due

           7   within 90 days of resolution of this issue, the second payment

           8   is due within 270 days.

           9               MR. BREW:    It is 90.

08:43AM   10               THE COURT:    All right.    So 90 days from today's date

          11   -- let me ask Javier, 90 days from today's date would be what?

          12               MR. BREW:    February 13th?

          13               THE COURTROOM DEPUTY:      I have it as March 30th.

          14               THE COURT:    It wouldn't be March 30.

08:44AM   15               THE COURTROOM DEPUTY:      I'm sorry, Judge.

          16               THE COURT:    I will set the date as March the 13th,

          17   that is close enough.

          18               MR. FISHER:    Will that be an appearance date, Your

          19   Honor?

08:44AM   20               THE COURT:    No.   That is simply a payment date, and

          21   270 days from today's date, would be what?

          22               THE COURTROOM DEPUTY:      December 6th.

          23               THE COURT:    No.   It would be in September.

          24               THE COURTROOM DEPUTY:      270 days after the March?

08:45AM   25               THE COURT:    No.   270 days after today's date.




                                   UNITED STATES DISTRICT COURT
     Case 2:19-cv-01848-GW-SS Document 68 Filed 03/10/21 Page 6 of 12 Page ID #:836
                                                                                      6


           1               THE COURTROOM DEPUTY:      I'm sorry.    It would be

           2   September 7th, it's a holiday.

           3               THE COURT:    What I will do is this, I will put the

           4   matter back on -- both matters back on calendar for the

08:45AM    5   September the 10th.

           6                       By that point in time, both payments should

           7   have been made, and I want a status report by noon on the 8th

           8   of September, indicating whether or not there is anything else

           9   that needs to be done.

08:46AM   10                       I presume by the 10th, I will get a dismissal

          11   of everything of both cases?

          12               MR. FISHER:    Well --

          13               THE COURT:    Except the first case is actually

          14   already dismissed, pursuant to a settlement.        I will be

08:46AM   15   indicating nothing further needs to be done in that matter.

          16               MR. FISHER:    Your Honor, actually I talked with

          17   Mr. Lee last week about the first case, and in that case, I

          18   would request another status conference just so pressure

          19   remains on the parties to come up and implement a spend plan.

08:46AM   20               THE COURT:    That is September 10th.      I set both

          21   matters to be resolved at that point in time because payments

          22   will have been made.

          23                       You guys have already talked about starting

          24   the discussion insofar as the distribution of money is

08:46AM   25   concerned, I presume you will have resolved it by September




                                   UNITED STATES DISTRICT COURT
     Case 2:19-cv-01848-GW-SS Document 68 Filed 03/10/21 Page 7 of 12 Page ID #:837
                                                                                      7


           1   the 10th?

           2                 MR. FISHER:   Hopefully, Your Honor.     I will hang one

           3   issue out there, and I have talked with Mr. Lee, and just to

           4   appraise the Court, the first settlement money went into

08:47AM    5   two buckets, one of which was solely in control of the U.S.

           6   government.

           7                       There was 10 million that was forfeited and it

           8   would be used for the benefit of the people of Equatorial New

           9   Guinea.

08:47AM   10                       While we were working on a spend plan for the

          11   money out of the first bucket that is jointly controlled, the

          12   $10 million bucket may remain in issue.

          13                       I have asked Mr. Lee to once again confirm

          14   that the U.S. intends to use that money for the benefit of the

08:47AM   15   people of Equatorial New Guinea.

          16                 THE COURT:    Is there going to be an issue on that?

          17                 MR. LEE:   No, that is still the current intent of

          18   the United States government.

          19                       The $10 million that Mr. Fisher is referring

08:47AM   20   to, $10 million that was forfeited to the United States, and

          21   what the settlement agreement says is that it is the United

          22   States's intent to use that for the benefit of the Equatorial

          23   New Guinea people consistent with the U.S. forfeiture laws and

          24   how the U.S. forfeiture laws apply to these funds.

08:48AM   25                 THE COURT:    Again, I presume there is not going to




                                   UNITED STATES DISTRICT COURT
     Case 2:19-cv-01848-GW-SS Document 68 Filed 03/10/21 Page 8 of 12 Page ID #:838
                                                                                      8


           1   be an issue in this regard, but if there is an issue, I will

           2   resolve it on September 10, I set that date for both cases.

           3                       Anything else I need to discuss with you guys?

           4                 MR. FISHER:   I think we need to vacate the current

08:48AM    5   trial date.

           6                 THE COURT:    I will vacate all other dates other than

           7   the dates I have set today.      Anything else?

           8                 MR. LEE:   Thank you, Your Honor.

           9                 MR. FISHER:   Thank you, Your Honor.

          10                 (The proceedings concluded at 8:48 a.m.)

          11                                     * * *

          12

          13

          14

          15

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25




                                   UNITED STATES DISTRICT COURT
Case 2:19-cv-01848-GW-SS Document 68 Filed 03/10/21 Page 9 of 12 Page ID #:839
                                                                                 9


     1                      CERTIFICATE OF OFFICIAL REPORTER

     2

     3    COUNTY OF LOS ANGELES      )
                                     )
     4    STATE OF CALIFORNIA        )

     5

     6                I, TERRI A. HOURIGAN, Federal Official Realtime

     7    Court Reporter, in and for the United States District Court for

     8    the Central District of California, do hereby certify that

     9    pursuant to Section 753, Title 28, United States Code that the

    10    foregoing is a true and correct transcript of the

    11    stenographically reported proceedings held in the

    12    above-entitled matter and that the transcript page format is in

    13    conformance with the regulations of the judicial conference of

    14    the United States.

    15

    16    Date:   March 9, 2021

    17

    18

    19                                   /s/ TERRI A. HOURIGAN

    20                            TERRI A. HOURIGAN, CSR NO. 3838, RPR, CRR
                                      Federal Official Court Reporter
    21

    22

    23

    24

    25




                              UNITED STATES DISTRICT COURT
Case 2:19-cv-01848-GW-SS Document 68 Filed 03/10/21 Page 10 of 12 Page ID #:840
                                                                                                                                          1


              $                                            Boulevard [1] - 2:5      6:1
                                          8                                                                               E
                                                           Brew [1] - 3:12           Covered [1] - 3:5
   $10 [3] - 7:12, 7:19,       894-2849 [1] - 1:24         BREW [4] - 2:4, 3:12,     COVERED [1] - 1:13         entitled [1] - 9:12
  7:20                         8:30 [2] - 1:18, 3:2       5:9, 5:12                  CRIMINAL [1] - 2:12        Equatorial [4] - 4:4,
                               8:48 [1] - 8:10             bucket [2] - 7:11,        CRR [1] - 9:20            7:8, 7:15, 7:22
               /               8th [1] - 6:7              7:12                       CRYSTAL [1] - 1:13         essentially [1] - 4:2
                                                           buckets [1] - 7:5         Crystal [1] - 3:5          et [1] - 1:8
   /s [1] - 9:19
                                          9                BY [4] - 2:4, 2:8,        CSR [2] - 1:22, 9:20       except [1] - 6:13
                                                          2:12, 2:17                 current [2] - 7:17,
              1                9 [1] - 9:16                                         8:4                                   F
                               90 [4] - 5:7, 5:9, 5:10,              C               CV [1] - 1:7
   10 [2] - 7:7, 8:2          5:11                                                   CV-11-3582-GW [1] -        February [1] - 5:12
   10th [5] - 2:13, 6:5,       90012 [1] - 1:24            calendar [1] - 6:4       1:11                        FEDERAL [1] - 1:23
  6:10, 6:20, 7:1              90025 [1] - 2:6             CALIFORNIA [6] -          CYPRESS [1] - 2:4          Federal [2] - 9:6,
   11111 [1] - 2:5             90026 [1] - 2:9            1:2, 1:5, 1:19, 1:24,                                9:20
   11th [1] - 5:3              90067 [1] - 2:19           3:1, 9:4                                              filing [1] - 4:6
   12 [2] - 1:18, 3:1
                                                                                               D
                                                           California [4] - 2:6,                                FIRST [1] - 1:23
   12th [1] - 5:2                                         2:9, 2:19, 9:8
                                          A                                          Date [1] - 9:16            first [6] - 5:5, 5:6,
   13th [3] - 5:4, 5:12,                                   case [4] - 3:25, 6:13,    date [11] - 5:1, 5:3,     6:13, 6:17, 7:4, 7:11
  5:16                         a.m [1] - 8:10             6:17                      5:10, 5:11, 5:16, 5:18,     Fisher [3] - 3:8, 3:21,
   1400 [1] - 2:13             A.M [2] - 1:18, 3:2         Case [2] - 1:7, 1:11     5:20, 5:21, 5:25, 8:2,     7:19
   19-1848-GW [1] - 1:7        ability [1] - 3:25          cases [2] - 6:11, 8:2    8:5                         fisher [1] - 4:10
                               above-entitled [1] -        CCRR [1] - 1:22           dates [2] - 8:6, 8:7       FISHER [11] - 2:7,
              2               9:12                         Central [1] - 9:8         days [12] - 4:17,         2:8, 3:8, 3:21, 4:23,
                               account [1] - 4:2           CENTRAL [1] - 1:2        4:23, 4:25, 5:1, 5:2,      5:18, 6:12, 6:16, 7:2,
   2000 [1] - 2:18             action [1] - 3:15           CERTIFICATE [1] -        5:7, 5:8, 5:10, 5:11,      8:4, 8:9
   20005 [1] - 2:14            agreement [2] - 4:15,      9:1                       5:21, 5:24, 5:25            five [1] - 4:5
   2019 [2] - 1:18, 3:1       7:21                         certify [1] - 9:8         DC [1] - 2:14              Floor [1] - 2:13
   2021 [1] - 9:16             al [1] - 1:8                clients [1] - 4:3         DECEMBER [2] -             FOR [2] - 2:3, 2:15
   2121 [1] - 2:9              Ambassador [1] -            close [1] - 5:17         1:18, 3:1                   foregoing [1] - 9:10
   213 [1] - 1:24             4:4                          Code [1] - 9:9            December [1] - 5:22        forfeited [2] - 7:7,
   270 [6] - 4:23, 4:25,       AMERICA [1] - 1:10          concerned [1] - 6:25      DEFENDANT [1] -           7:20
  5:8, 5:21, 5:24, 5:25        Angeles [3] - 2:6,          concluded [1] - 8:10     2:15                        forfeiture [2] - 7:23,
   28 [1] - 9:9               2:9, 2:19                    conference [3] -          Defendant [1] - 1:15      7:24
                               ANGELES [4] - 1:19,        3:22, 6:18, 9:13           defendants [1] - 3:15      format [1] - 9:12
              3               1:24, 3:1, 9:3               CONFERENCE [1] -          Defendants [1] - 1:9       forward [1] - 3:25
                               appearance [1] -           1:17                       DEPARTMENT [1] -           funds [3] - 4:1, 4:4,
   30 [4] - 4:17, 5:1, 5:2,   5:18                         confirm [1] - 7:13       2:11                       7:24
  5:14                         appearances [1] -                                     DEPUTY [5] - 5:13,
                                                           conformance [1] -
   30th [1] - 5:13            3:7
   350 [1] - 1:23
                                                          9:13                      5:15, 5:22, 5:24, 6:1                 G
                               APPEARANCES [1] -           consistent [1] - 7:23     discuss [1] - 8:3
   3838 [2] - 1:22, 9:20      2:1                          contemplates [1] -        discussion [1] - 6:24      GEORGE [1] - 1:3
                               appearing [3] - 3:9,       4:15                       discussions [1] -          given [1] - 4:13
              4               3:13, 3:15                   control [1] - 7:5        4:10                        Glove [1] - 3:5
                               apply [1] - 7:24            controlled [1] - 7:11     dismissal [1] - 6:10       GLOVE [1] - 1:13
   400 [1] - 2:18
                               appraise [1] - 7:4          coordinate [1] - 4:3      dismissed [1] - 6:14       government [2] -
   4311 [1] - 1:23
                               Attorney [4] - 2:5,         correct [1] - 9:10        distribution [1] -        7:6, 7:18
                              2:8, 2:13, 2:18              COUNSEL [1] - 2:1        6:24                        Guinea [4] - 4:4, 7:9,
              5                Avenue [2] - 2:13,          COUNTY [1] - 9:3          DISTRICT [3] - 1:1,       7:15, 7:23
                              2:18                         COURT [23] - 1:1,        1:2, 1:3                    guys [3] - 3:19, 6:23,
   500 [1] - 2:5
                                                          1:23, 3:4, 3:11, 3:16,     District [2] - 9:7, 9:8   8:3

              6                           B               3:19, 4:8, 4:12, 4:19,     DIVISION [2] - 1:2,
                                                          4:21, 4:25, 5:10, 5:14,   2:12                                  H
                               BAD [1] - 1:13             5:16, 5:20, 5:23, 5:25,    DLA [1] - 2:17
   6th [1] - 5:22
                               Bad [1] - 3:5              6:3, 6:13, 6:20, 7:16,     DOJ [1] - 3:22             hang [1] - 7:2
                               behalf [3] - 3:9, 3:13,    7:25, 8:6                  done [2] - 6:9, 6:15       HEATH [2] - 2:17,
              7               3:15                         Court [4] - 7:4, 9:7,     down [1] - 4:18           3:14
                               benefit [3] - 7:8,         9:20                       Drive [1] - 2:9            Heath [1] - 3:14
   753 [1] - 9:9
                              7:14, 7:22                   COURTROOM [5] -           due [2] - 5:6, 5:8         held [1] - 9:11
   7th [1] - 6:2
                               biggest [1] - 4:1          5:13, 5:15, 5:22, 5:24,                               hereby [1] - 9:8




                                        UNITED STATES DISTRICT COURT
Case 2:19-cv-01848-GW-SS Document 68 Filed 03/10/21 Page 11 of 12 Page ID #:841
                                                                                                                                            2

   holiday [1] - 6:2          LLC [1] - 1:5              OF [8] - 1:2, 1:10,        1:17
                                                                                                                            T
   Honor [11] - 3:8,          LLP [2] - 2:4, 2:17       1:17, 2:1, 2:11, 9:1,        representatives [1] -
  3:12, 3:14, 3:21, 4:23,     LOS [4] - 1:19, 1:24,     9:3, 9:4                    3:23                         telephone [1] - 3:16
  5:6, 5:19, 6:16, 7:2,      3:1, 9:3                    Official [2] - 9:6, 9:20    request [1] - 6:18          TELEPHONIC [1] -
  8:8, 8:9                    Los [3] - 2:6, 2:9,        OFFICIAL [2] - 1:23,        resolution [3] - 4:13,     1:17
   HONORABLE [1] -           2:19                       9:1                         4:17, 5:7                    Teodoro [1] - 3:9
  1:3                                                    once [1] - 7:13             resolve [1] - 8:2           TERRI [4] - 1:22, 9:6,
   hopefully [1] - 7:2                  M                One [1] - 3:5               resolved [4] - 3:20,       9:19, 9:20
   HOURIGAN [4] -                                        ONE [1] - 1:13             3:24, 6:21, 6:25             THE [28] - 2:3, 2:15,
  1:22, 9:6, 9:19, 9:20       MALIBU [2] - 1:5, 2:3      one [3] - 4:17, 7:2,        rkf@fkslaw.net [1] -       3:4, 3:11, 3:16, 3:19,
                              Management [1] -          7:5                         2:10                        4:8, 4:12, 4:19, 4:21,
              I              3:10                        original [1] - 4:5          road [1] - 4:18            4:25, 5:10, 5:13, 5:14,
                              Mangue [1] - 3:9           OTHER [1] - 1:14            ROOM [1] - 1:23            5:15, 5:16, 5:20, 5:22,
   implement [1] - 6:19       March [5] - 5:13,                                      RPR [1] - 9:20             5:23, 5:24, 5:25, 6:1,
   including [1] - 3:23      5:14, 5:16, 5:24, 9:16                 P                                           6:3, 6:13, 6:20, 7:16,
   indicating [2] - 6:8,      matter [4] - 4:12, 6:4,                                           S               7:25, 8:6
  6:15                       6:15, 9:12                  page [1] - 9:12                                         THURSDAY [2] -
   insofar [1] - 6:24         matters [3] - 3:4, 6:4,    Park [1] - 2:9               Santa [1] - 2:5           1:18, 3:1
   intends [1] - 7:14        6:21                        parties [1] - 6:19           second [1] - 5:7           Title [1] - 9:9
   intent [2] - 7:17, 7:22    MAURICIO [2] - 1:8,        payment [5] - 4:17,          Section [1] - 9:9          today [2] - 5:2, 8:7
   issue [8] - 4:1, 4:18,    2:15                       5:5, 5:6, 5:7, 5:20           September [7] -            today's [6] - 5:1, 5:3,
  5:7, 7:3, 7:12, 7:16,       MEMORABILIA [1] -          payments [3] - 4:16,       5:23, 6:2, 6:5, 6:8,        5:10, 5:11, 5:21, 5:25
  8:1                        1:14                       6:6, 6:21                   6:20, 6:25, 8:2              Tour [1] - 3:5
   issues [1] - 3:20          met [1] - 3:22             people [3] - 7:8,            set [4] - 5:16, 6:20,      TOUR [1] - 1:13
                              MICHAEL [1] - 1:14        7:15, 7:23                  8:2, 8:7                     transcript [2] - 9:10,
             J                million [4] - 7:7,         PIPER [1] - 2:17             settlement [6] - 4:2,     9:12
                             7:12, 7:19, 7:20            Plaintiff [2] - 1:6,       4:7, 4:15, 6:14, 7:4,        TRANSCRIPT [1] -
   JACKSON [1] - 1:14         money [6] - 4:7,          1:11                        7:21                        1:17
   January [2] - 5:3, 5:4    4:14, 6:24, 7:4, 7:11,      PLAINTIFF [1] - 2:3          settling [1] - 3:25        transferred [1] - 4:14
   Javier [1] - 5:11         7:14                        plaintiffs [1] - 3:13        simply [1] - 5:20          trial [1] - 8:5
   jointly [1] - 7:11         Monica [1] - 2:5           plan [4] - 4:6, 4:11,        six [2] - 4:20, 4:21       true [1] - 9:10
   Judge [1] - 5:15           months [2] - 4:20,        6:19, 7:10                    solely [1] - 7:5           trust [1] - 4:2
   JUDGE [1] - 1:3           4:21                        point [6] - 3:20, 4:18,      sorry [2] - 5:15, 6:1      two [2] - 4:15, 7:5
   judicial [1] - 9:13        morning [3] - 3:8,        4:19, 6:6, 6:21               spend [3] - 4:6, 6:19,
   Julian [1] - 3:12         3:12, 3:14                  pressure [1] - 6:18        7:10                                   U
   JULIAN [1] - 2:4           move [1] - 3:25            presume [5] - 4:12,          spent [1] - 4:7
   julian@cypressllp.         MR [20] - 3:8, 3:12,      5:1, 6:10, 6:25, 7:25         Stars [1] - 2:18           U.S [6] - 1:3, 4:3, 7:5,
  com [1] - 2:6              3:14, 3:18, 3:21, 4:10,     problem [1] - 4:9            starting [1] - 6:23       7:14, 7:23, 7:24
   JUSTICE [1] - 2:11        4:15, 4:20, 4:23, 5:6,      proceedings [2] -            STATE [1] - 9:4            Umansky [2] - 3:6,
                             5:9, 5:12, 5:18, 6:12,     8:10, 9:11                    States [7] - 3:5, 3:18,   3:25
             K               6:16, 7:2, 7:17, 8:4,       pursuant [2] - 6:14,       7:18, 7:20, 9:7, 9:9,        UMANSKY [2] - 1:8,
                             8:8, 8:9                   9:9                         9:14                        2:15
   Kevin [2] - 3:8, 3:21                                 put [2] - 5:4, 6:3           STATES [2] - 1:1,          United [8] - 3:5, 3:18,
   KEVIN [1] - 2:8                      N                                           1:10                        7:18, 7:20, 7:21, 9:7,
   KREKORIAN [1] -                                                                                              9:9, 9:14
                              N.W [1] - 2:13
                                                                   R                  States's [1] - 7:22
  2:7                                                                                 STATUS [1] - 1:17          UNITED [2] - 1:1,
                              need [2] - 8:3, 8:4        Realtime [1] - 9:6           status [3] - 3:22, 6:7,   1:10
             L                needs [2] - 6:9, 6:15      referring [1] - 7:19       6:18                         up [1] - 6:19
                              New [5] - 2:13, 4:4,       regard [1] - 8:1             stenographically [1]       US [1] - 2:17
   last [2] - 3:23, 6:17     7:8, 7:15, 7:23             regulations [1] -          - 9:11
   Law [4] - 2:5, 2:8,        Nguema [1] - 3:9          9:13                          still [2] - 4:6, 7:17                 V
  2:13, 2:18                  NO [2] - 1:22, 9:20        remain [1] - 7:12            STREET [1] - 1:23
   laws [2] - 7:23, 7:24      noon [1] - 6:7             remains [1] - 6:19           Suite [2] - 2:5, 2:18      vacate [2] - 8:4, 8:6
   LEE [8] - 2:12, 3:18,      noted [1] - 3:22           report [2] - 3:22, 6:7       Sweetwater [4] - 3:6,      versus [2] - 3:5, 3:6
  4:10, 4:15, 4:20, 5:6,      nothing [1] - 6:15         reported [1] - 9:11        3:10, 3:15, 4:12             vs [1] - 1:7
  7:17, 8:8                                              REPORTER [2] -               SWEETWATER [2] -
   Lee [6] - 3:18, 3:23,                O               1:23, 9:1                                                          W
                                                                                    1:5, 2:3
  4:8, 6:17, 7:3, 7:13                                   Reporter [2] - 9:7,
   LEVI [1] - 2:17            Obiang [1] - 3:9          9:20                                                     Washington [2] -
   levi [1] - 3:14            objection [1] - 4:11       REPORTER'S [1] -                                       2:14, 3:23




                                       UNITED STATES DISTRICT COURT
Case 2:19-cv-01848-GW-SS Document 68 Filed 03/10/21 Page 12 of 12 Page ID #:842
                                                                           3

   week [2] - 3:23, 6:17
   WEST [1] - 1:23
   WESTERN [1] - 1:2
   White [1] - 3:5
   WHITE [1] - 1:13
   WILLIAM [1] - 2:17
   Woo [1] - 3:18
   WOO [1] - 2:12
   words [1] - 4:21
   WU [1] - 1:3

             Y
   years [1] - 4:5
   York [1] - 2:13




                           UNITED STATES DISTRICT COURT
